Citation Nr: 1440503	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION


The Veteran had active duty service from November 1959 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which reopened a claim for service connection for depression, but denied the claim on the merits.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge in a central office hearing.  A copy of the transcript has been associated with the claims file. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of service connection for an acquired psychiatric disorder, to include depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 2003, the RO denied the Veteran's claim for service connection for depression.  

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the January 2003 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for depression.


CONCLUSIONS OF LAW

1.  The January 2003 decision that denied the Veteran's claim for service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).  

2.  New and material evidence having been received, the claim for service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Analysis -New and Material Evidence Claim-Depression

Although the RO has reopened the previously denied claim for service connection for depression in the September 2007 Rating Decision, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must determine whether new and material evidence was presented to reopen the claim in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In January 2003, the Veteran's claim for service connection for depression was denied.  The Veteran did not appeal the decision, nor was new and material evidence associated with the record within one year of the decision, and it therefore became final.  Evidence submitted prior to that decision included service treatment records, as well as VA treatment records from 2002.  The RO denied the claim, stating that the Veteran did not have a confirmed psychiatric diagnosis that could be related back to service.  

Since the January 2003 Rating Decision evidence submitted includes the Veteran's May 2007 request to reopen his claim, in which he states he has depression related to a car accident he suffered in service, as well as updated VA medical center (VAMC) treatment records including those from January 2007, in which the Veteran reported that his problems started while he was in the military and was involved in a car accident.  He described leaving the military and going from one job and relation to another, and being unable to sustain work or relationships.  A nurse practitioner at the Baltimore VAMC also submitted a statement in September 2007 that the Veteran was being treatment for depression due to his car accident and related hospitalization in service.  Other evidence includes June 2008 lay statements from the Veteran's sister and sister-in-law; as well as a July 2008 VA examination and July 2014 hearing transcript.  

Assuming the credibility of the statements above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the January 2003 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating the Veteran's in service event or injury, a car accident, as well as the possibility of a nexus between the car accident and the Veteran's current depression, which were elements of service connection that were previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for depression is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened.


REMAND

The Veteran essentially contends that he has had depression since a car accident and service, and that he was treated for depression at the Perry Point VAMC and Baltimore VAMC in the 1960s and 1980s for depression.  

The claims file indicates there are admissions notices to VA medical centers (VAMCs) including one in August 1985 from the Perry Point VAMC for major depression.  There are also other admission notices in July 1986 for the Perry Point VAMC for acute alcohol intoxication, as well as admission notices from the Baltimore VAMC for alcohol treatment from August 1976, August 1979, November 1981, and July 1984; however, no actual treatment records from that time period are included in the claims file.  The Veteran has contended multiple times, including in his July 2014 hearing, that he was treated at these facilities for depression as well as alcohol treatment during his stays.  He also stated he was treated at Perry Point in 1968, although there are no records from that time.  There is no indication that a search of archived and/or retired records has been conducted.  Accordingly, additional VA treatment records from the Baltimore VAMC and from the Perry Point VAMC should be requested.  

Second, the Board finds that the current VA examination  of record is insufficient to determine the Veteran's claim for service connection for depression.  In July 2008 the Veteran was afforded a VA examination.  The examiner stated that the Veteran blames his depression and chronic drug and alcohol abuse on the automobile accident he was in during his active service; however, the examiner stated that there were no contemporary records related to this and there did not appear to be any significant treatment for depression prior to a year and a half ago.  Therefore the examiner stated he could not resolve the issue without resorting to mere speculation.  There is no positive or negative nexus opinion of record to make a decision on the claim.  Furthermore, while the Veteran may not have had consistent treatment for depression, his medical records do show him reporting symptoms prior to a year and a half before the examination including him reporting that he had a history of depression and that he was admitted to the Perry Point VAMC for depression.  Accordingly, another VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, it is noted that the Veteran was hospitalized in service at several locations: MCV Hospital in Richmond, Virginia; Ft. Lee Army hospital and Walter Reed.  To the extent that these records could provide additional details concerning the extent of injuries suffered in the automobile accident, they should be obtained.  In addition, the service personnel records should also be obtained as they may also provide additional information concerning the accident.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or identify any additional records that are relevant to his claim, including those pertaining to emergency treatment following an automobile accident in 1963 at MCV Hospital in Richmond, Virginia.  

2.  Obtain the inpatient clinical records pertaining to hospitalization of the Veteran during service in 1963 at Walter Reed and the Ft. Lee Army Hospital.

3.  Obtain the Veteran's complete service personnel records.  

4.  Request relevant VA treatment records, as follows:

a.  all records from the VAMC in Perry Point dating from October 1963.

b.  records of outpatient and inpatient treatment from Baltimore facilities dating from October 1963 to 2002.  

c.  records from the Baltimore VAMC and Loch Raven outpatient clinic dating from 2003 to April 2005.

d.  records from the Baltimore VAMC and Loch Raven outpatient clinic dating from June 2008.

5.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

6.  Thereafter, schedule the Veteran for an examination and provide an opinion, with supporting rationale, as to the nature and etiology of the Veteran's acquired psychiatric disorder, including depression.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination. 

The examiner should identify any current diagnosis of record and provide an opinion, with supporting rationale, as to whether it is as likely as not (a 50 percent or greater probability) that any currently diagnosed disorder, including depression, is etiologically related to the Veteran's military service, including an automobile accident therein.

It should be noted that the Veteran's lay statements pertaining to his symptoms, regardless of actual treatment for them, should be taken into consideration.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  The RO or the AMC also should undertake any other development it determines to be warranted.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


